Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 1 of 38 Page ID #:19




                               Exhibit "2"
        Case Electronically Filed by Superior Court
             8:20-cv-00742-JVS-JDE                  of California,
                                              Document             County04/15/20
                                                            1-3 Filed     of Orange, 03/04/2020
                                                                                     Page 2 of 10:31:18
                                                                                                38 Page AM.ID #:20
30-2020-01136373-CU-OE-CXC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Georgina Ramirez, Deputy Clerk.




      1   RICHARD E. QUINTILONE II (SBN 200995)
          ALEJANDRO QUINONES (SBN 324244)
      2   QUINTILONE & ASSOCIATES
          22974 EL TORO ROAD, SUITE 100
      3   LAKE FOREST, CA 92630
          TELEPHONE: (949) 458-9675
      4   FACSIMILE: (949) 458-9679
      5   E-MAIL: REQ@QUINTLAW.COM; AXQ@QUINTLAW.COM
          Attorneys for Plaintiff, LUIS PANDURO on behalf of himself and on behalf of a Class of all other
      6   persons similarly situated.
      7
      8                                 SUPERIOR COURT OF CALIFORNIA
      9                           COUNTY OF ORANGE– CIVIL COMPLEX CENTER
    10
    11    LUIS PANDURO, on behalf of himself and on          Case No.:
          behalf of a Class of all other persons similarly   CLASS ACTION
    12    situated                                           Assigned For All Purposes To:
    13                                                       Hon.
                    Plaintiff,                               Dept.:
    14        vs.                                            CLASS ACTION COMPLAINT FOR:
    15                                                       1. FAILURE TO PAY WAGES UNDER THE
          ABC PHONES OF NORTH CAROLINA,                          FLSA [29 USC §§ 206, 207];
    16    INC., dba VICTRA, a North Carolina                 2. FAILURE TO PAY OVERTIME
          Corporation; VERIZON, an unknown entity;               COMPENSATION;
    17    and DOES 1 through 100, inclusive,                 3. FAILURE TO PROVIDE MEAL PERIODS;
                                                             4. FAILURE TO PROVIDE REST PERIODS;
    18              Defendants.                              5. FAILURE TO PROVIDE ACCURATE
                                                                 ITEMIZED WAGE STATEMENTS;
    19                                                       6. FAILURE TO PAY WAGES FOR HOURS
                                                                 WORKED;
    20                                                       7. FAILURE TO PAY WAGES DUE AND
                                                                 PAYABLE TWICE MONTHLY
    21                                                       8. FAILURE TO REIMBURSE BUSINESS
                                                                 EXPENSES;
    22                                                       9. FAILURE TO PAY WAGES UPON
                                                                 TERMINATION OF EMPLOYMENT; and
    23                                                       10. UNLAWFUL COMPETITION AND
                                                                 UNLAWFUL BUSINESS PRACTICES
    24
    25                                                       DEMAND FOR JURY TRIAL
    26
    27
    28
                                                                                                      CX-101
                                                             -1-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 3 of 38 Page ID #:21




 1            All allegations in this Class Action Complaint are based upon information and belief except for
 2    those allegations, which pertain to the PLAINTIFF and his counsel. Each allegation in this Complaint either
 3    has evidentiary support or is likely to have evidentiary support after discovery. PLAINTIFF LUIS
 4    PANDORO (“Plaintiff”), on behalf of himself and all others similarly situated, complains of
 5    DEFENDANTS, and each of them, and for causes of action in this Class Action Complaint alleges:
 6    1.      INTRODUCTION
 7            1.      This is a class action, pursuant to California Code of Civil Procedure § 382, and an FLSA
 8    collective action under 29 U.S.C. §§ 206 and 207, on behalf of Plaintiff and all non-exempt Sales Associate
 9    employees employed by, or formerly employed by, ABC PHONES OF NORTH CAROLINA, INC., dba
10    VICTRA, a North Carolina Corporation (“VICTRA”); VERIZON, an unknown entity; and DOES 1
11    through 100, inclusive (collectively “Defendants”), within the State of California. These non-exempt Sales
12    Associate employees who are employed by, or who were formerly employed by, Defendants within the
13    State of California are hereinafter referred to individually as “Class Members” and collectively as the
14    “Class” or “Classes.”
15            2.      For at least four years prior to the filing of this action and through to the present (“relevant
16    time period” or “liability period”), Defendants consistently maintained and enforced against Defendants’
17    non-exempt Sales Associate employees, among others, the below addressed unlawful practices and policies,
18    in violation of California state wage and hour laws, including:
19                    (a)     During the relevant time period, Defendants had a consistent policy of requiring
20                            employees to work more than eight (8) hours in any given day and/or more than
21                            forty (40) hours in any given week, and of not paying them all overtime
22                            compensation pursuant to applicable California Labor Code requirements and under
23                            the FLSA;
24                    (b)     During the relevant time period, Defendants had a consistent policy of requiring
25                            Class Members within the State of California, including Plaintiff, to work at least
26                            five (5) hours without a lawful meal period and failing to pay such employees one
27                            (1) hour of pay at the employees’ regular rate of compensation for each workday
28

                                                            -2-
                                               CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 4 of 38 Page ID #:22




 1                            that the meal period is not provided, as required by California state wage and hour
 2                            laws.
 3                    (c)     During the relevant time period, Defendants have had a consistent policy of failing
 4                            to provide Class Members within the State of California, including Plaintiff, rest
 5                            periods of at least (10) minutes per three and a half (3.5) hours worked or major
 6                            fraction thereof and failing to pay such employees one (1) hour of pay at the
 7                            employees’ regular rate of compensation for each workday that the rest period is not
 8                            provided, as required by California state wage and hour laws.
 9                    (d)     With respect to Class Members who either were discharged, laid off, or resigned,
10                            during the relevant time period, Defendants failed to pay them in accordance with
11                            the requirements of Labor Code §§ 201, 202, 203;
12                    (e)     During the Relevant Time Period, Defendants have had a consistent policy of failing
13                            to provide Class Members within the State of California, including Plaintiff,
14                            reimbursement of all necessary business expenses incurred in performing their job
15                            duties, including for certain required personal cell phone expenses and data usage, as
16                            required under Labor Code § 2802; and
17                    (f)     During the relevant time period, Defendants failed to maintain accurate records of
18                            Class Members’ earned wages and work periods as evidenced by Defendants’
19                            failure to keep adequate records of when meal periods were taken.
20            3.      Plaintiff, on behalf of himself and all other Class Members, brings this action pursuant to
21    California Labor Code §§ 201, 202, 203, 204, 218, 218.6, 226, 226.7, 510, 511, 512, 1174, 1194, 1197,
22    1197.1, 1199, 2802, and California Code of Regulations, Title 8, section 11000 et seq., seeking unpaid
23    overtime, meal and rest period compensation, reimbursement of business expenses, penalties, injunctive,
24    and other equitable relief, and reasonable attorneys’ fees and costs.
25            4.      Plaintiff, on behalf of himself and all Classes, pursuant to Business and Professions Code
26    §§ 17200-17208, also seeks injunctive relief and restitution for the unfair, unlawful, or fraudulent practices
27    alleged in this Complaint.
28    ///

                                                             -3-
                                               CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 5 of 38 Page ID #:23




 1    2.      PARTIES
 2            A.      Plaintiff
 3            5.      Plaintiff LUIS PANDURO, at all relevant times, was and is a resident of California.
 4    Plaintiff was employed by Defendants and was sent to work in various locations, including as a non-
 5    exempt sales associate, and consistently worked more than eight (8) hours a day at Defendants’ behest
 6    without being paid all wages due. More specifically, Plaintiff and the other similarly situated Class
 7    Members were employed by Defendants and worked at Defendants’ locations, with assigned
 8    responsibilities including catering to Defendants’ movie-going clientele throughout the State of California,
 9    and handling money for Defendants. Plaintiff was employed by Defendants from August 2011 to
10    January 8, 2020 and (1) shared similar job duties and responsibilities (2) was subjected to the same
11    policies and practices (3) endured similar violations at the hands of Defendants as the other Class Members
12    who served in similar and related positions.
13            6.      Defendants failed to record accurate time worked by these employees, and provided
14    Plaintiff and the Class Members with inaccurate wage statements that prevented Plaintiff and the Class
15    from learning of these unlawful pay practices. Defendants also failed to provide Plaintiff and the Class with
16    lawful meal and rest periods, as employees were not provided with the opportunity to take uninterrupted
17    and duty-free rest periods and meal breaks as required by the Labor Code.
18            B.      Defendants
19            7.      PLAINTIFF is informed and believes, and based upon that information and belief
20    alleges that Defendant VICTRA is an North Carolina corporation in good standing and authorized to
21    do business in California. Further, VICTRA does business throughout the United States and in
22    California, in Orange County. Accordingly, VICTRA is the leading exclusive premium retailer for
23    VERIZON with 1000 locations in the United States, over a hundred of those stores being in
24    California, and offer a full range of wireless devices including phones, tablets, mobile broadband,
25    wearable technology, accessories and product insurance. (see https://victra.com/about-us.aspx).
26            8.      PLAINTIFF is informed and believes, and based upon that information and belief
27    alleges that Defendant VERIZON, is an unknown business entity, and at all times herein
28    mentioned conducts business in Orange County.

                                                            -4-
                                              CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 6 of 38 Page ID #:24




 1            9.      The true names and capacities, whether individual, corporate, associate, or otherwise, of
 2    Defendants sued herein as DOES 1 to 100, inclusive, are currently unknown to Plaintiff, who therefore sues
 3    Defendants by such fictitious names under California Code of Civil Procedure § 474. Plaintiff is informed
 4    and believes, and based thereon alleges, that each of the Defendants designated herein as a DOE is legally
 5    responsible in some manner for the unlawful acts referred to herein. Plaintiff will seek leave of court to
 6    amend this Complaint to reflect the true names and capacities of the Defendants designated hereinafter as
 7    DOES when such identities become known.
 8            10.     Plaintiff is informed and believes, and based thereon alleges, that each Defendant acted in
 9    all respects pertinent to this action as the agent of the other Defendants, carried out a joint scheme, business
10    plan or policy in all respects pertinent hereto, and that the acts of each Defendant are legally attributable to
11    the other Defendants. Furthermore, Defendants in all respects acted as the employer and/or joint employer
12    of Plaintiff and the Classes.
13            11.     Venue as to each Defendant is proper in this judicial district, pursuant to California Code of
14    Civil Procedure § 395. On information and belief, Defendants VICTRA, VERIZON and DOES 1-100, do
15    business in Fullerton, Brea and Newport, California. Each Defendant is within the jurisdiction of this
16    Court. The unlawful acts alleged herein have had a direct effect on Plaintiff and those similarly situated
17    within the State of California and the County of Orange. Defendants employ numerous Class Members in
18    Orange County and throughout the State of California.
19    3.      FACTUAL BACKGROUND
20            12.     Plaintiff and the Class Members are, and at all times pertinent hereto have been, non-exempt
21    employees within the meaning of the California Labor Code and the implementing rules and regulations of
22    IWC California Wage Orders. Defendants hire hourly sales associates who work in non-exempt positions at
23    the direction of Defendants in the State of California.
24            13.     During the course of Plaintiff and the Class Members’ employment with Defendants, they
25    were not paid all wages they were owed, including for all work performed (resulting in “off the
26    clock” work), for delivering inventory and repairs from store to store, attending unpaid and
27    unreimbursed mandatory trainings at different stores, and for all overtime hours worked and were
28    forced to work off-the-clock to keep labor budgets low. Plaintiff and the Class Members were

                                                                -5-
                                               CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 7 of 38 Page ID #:25




 1    sometimes asked to work shifts over eight (8) hours and to work over forth (40) hours in a work
 2    week, and it was company policy to not pay overtime. Although Plaintiff and the Class Members
 3    were paid bi-weekly by Defendants, the pay never reflected any overtime hours that Plaintiff and the
 4    Class Members worked, and were also required by Defendants to perform required work duties and
 5    tasks without pay and while off-the-clock, such as intra store transfers and mandatory trainings. As a
 6    result, Plaintiff and the Class Members worked substantial overtime hours during their employment
 7    with Defendants for which they were not compensated, in violation of the California Labor Code.
 8    Defendants paid Plaintiff and similarly situated employees sales commissions, non-discretionary pay
 9    not excludable as a matter of law when calculating an employee’s regular rate of pay (collectively,
10    “Incentive Pay”). Despite Defendants’ payment of Incentive Pay to Plaintiff and similarly situated
11    employees, Defendants failed to properly incorporate the value of earned Incentive Pay when
12    calculating Plaintiff’s and similarly situated employees’ regular rate of pay when they worked
13    overtime hours and received Incentive Pay during the corresponding pay period, causing Plaintiff and
14    similarly situated employees to be underpaid all of their earned overtime wages.
15           14.     As a matter of uniform Company policy, Plaintiff and the Class Members were
16    required to work off the clock which was not compensated by Defendants in violation of the
17    California Labor Code and the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et
18    seq. Plaintiff and the Class Members were also not paid regular wages and overtime for the time they
19    were required to comply with other requirements imposed upon them, which they had to complete
20    while off-duty and without compensation.
21           15.     As a result of these requirements to work off the clock, the daily work demands and
22    pressures to work through breaks, and the other wage violations they endured at Defendants’ hands, Plaintiff
23    and the Class Members were not properly paid for all wages earned and for all wages when working more
24    than eight (8) hours in any given day and/or more than forty (40) hours in any given week. As a result of
25    Defendants’ unlawful policies and practices, Plaintiff and Class Members were required to work more
26    than eight hours on most work days and worked more than 40 hours in each of their work weeks, thus
27    consistently incurring overtime hours worked, but Plaintiff estimates they were not paid by
28    Defendants for at least 2-3 hours of overtime per week.

                                                           -6-
                                             CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 8 of 38 Page ID #:26




 1            16.     However, Defendants followed a policy and practice of further denying overtime payments
 2    to Plaintiff and the Class Members at an overtime rate of 1.5 times the regular rate for the first eight hours of
 3    the seventh consecutive work day in a week and overtime payments at the rate of 2 times the regular rate for
 4    hours worked over eight (8) on the seventh consecutive work day, as required under the Labor Code and
 5    applicable IWC Wage Orders.
 6            17.     Plaintiff and the Class Members were forced to meet the needs of Defendants’ clientele, and
 7    could not be relieved to take breaks, or were required to remain on-duty at all times and were unable to take
 8    off-duty breaks or were otherwise not provided with the opportunity to take required breaks due to
 9    Defendants’ policies and practices. Although Defendants have a facially lawful policy regarding meal
10    periods, the policy was not implemented, especially during periods where Plaintiff was the sole employee
11    staffed at Defendants’ store location, Plaintiff was practically unable to take a duty-free rest period even if
12    one had been authorized and permitted, as he was unable to be relieved of all work duties. On the occasions
13    when Plaintiff and the Class Members were provided with a meal period, it was often untimely or
14    interrupted, as they were required to respond to work demands, and they were not provided with one (1)
15    hour’s wages in lieu thereof. Meal period violations thus occurred in one or more of the following manners:
16                    (a)     Class Members were not provided full thirty-minute duty free meal periods for work
17                            days in excess of five (5) hours and were not compensated one (1) hour’s wages in
18                            lieu thereof, all in violation of, among others, Labor Code §§ 226.7, 512, and the
19                            applicable Industrial Welfare Commission Wage Order(s);
20                    (b)     Class Members were not provided second full thirty-minute duty free meal periods
21                            for work days in excess of ten (10) hours;
22                    (c)     Class Members were required to work through at least part of their daily meal
23                            period(s);
24                    (d)     Meal period were provided after five hours of continuous work during a shift; and
25                    (e)     Class Members were restricted in their ability to take a full thirty-minute meal
26                            period.
27            18.     Plaintiff and the Defendants’ non-exempt Sales Associate employees were also not
28    authorized and permitted to take lawful rest periods, were often asked by Defendants to work through or

                                                             -7-
                                               CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 9 of 38 Page ID #:27




 1    during breaks, and were not provided with one (1) hour’s wages in lieu thereof. Rest period violations
 2    therefore arose in one or more of the following manners:
 3                   (a)     Class Members were required to work without being provided a minimum ten
 4                           minute rest period for every three and a half (3.5) hours or major fraction thereof
 5                           worked and were not compensated one (1) hour of pay at their regular rate of
 6                           compensation for each workday that a rest period was not provided;
 7                   (b)     Class Members were not authorized and permitted to take timely rest periods for
 8                           every four hours worked, or major fraction thereof; and
 9                   (c)     Class Members were restricted in their ability to take their full ten (10) minutes net
10                           rest time or were otherwise not provided with duty-free rest periods.
11            19.    As a result of these illegal policies and practices, Defendants engaged in and enforced the
12    following additional unlawful practices and policies against Plaintiff and the Class Members he seeks to
13    represent:
14                   (a)     failing to pay all wages owed to Class Members who either were discharged, laid
15                           off, or resigned in accordance with the requirements of Labor Code §§ 201, 202,
16                           203;
17                   (b)     failing to pay all wages owed to the Class Members twice monthly in accordance
18                           with the requirements of Labor Code § 204;
19                   (c)     failing to pay Class Members all wages owed, including all meal and rest period
20                           premium wages; and
21                   (d)     failing to maintain accurate records of Class Members’ earned wages and meal
22                           periods in violation of Labor Code §§ 226 and 1174(d) and section 7 of the
23                           applicable IWC Wage Orders.
24            20.    Defendants have made it difficult to account with precision for the unlawfully withheld meal
25    and rest period compensation owed to Plaintiff and the Class, during the liability period, because they did
26    not implement and preserve a record-keeping method as required for non-exempt Sales Associate
27    employees by California Labor Code §§ 226, 1174(d), and paragraph 7 of the applicable California Wage
28    Orders. Upon information and belief, time clock punches were not maintained, or were not accurately

                                                           -8-
                                             CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 10 of 38 Page ID #:28




 1     maintained, for work shifts and meal periods, and were automatically presumed by Defendants to have been
 2     lawfully provided when they were not. Defendants also failed to accurately record and pay for all overtime
 3     hours worked and submitted by Plaintiff and the Class Members. Defendants have thus also failed to
 4     comply with Labor Code § 226(a) by inaccurately reporting total hours worked and total wages earned by
 5     Plaintiff and the Class Members, along with the appropriate applicable rates, among others requirements.
 6     Plaintiff and Class Members are therefore entitled to penalties not to exceed $4,000.00 for each employee
 7     pursuant to Labor Code § 226(b).
 8             21.     Defendants have failed to comply with paragraph 7 of the applicable California IWC Wage
 9     Orders by failing to maintain time records showing when the employee begins and ends each work period,
10     meal periods, wages earned pursuant to Labor Code § 226.7, and total daily hours worked by itemizing in
11     wage statements all deductions from payment of wages and accurately reporting total hours worked by the
12     Class Members.
13             22.     Plaintiff and the Class Members were required to attend training sessions at different
14     locations other than their stores in Orange County, then clock out at the completion of the training before
15     driving directly to their store location for work. However, despite requiring Plaintiff and similarly situated
16     employees to travel between weekly training locations and Defendants’ store locations, Defendants failed to
17     reimburse Plaintiff and similarly situated employees for the mileage accrued, in violation of Labor Code
18     section 2802. Plaintiff and similarly situated employees were required to make store to store transfers and
19     attend mandatory trainings in their own personal vehicles, but were not reimbursed for mileage. Further,
20     Plaintiff and the Class Members were also often required to incur cellular phone and data usage via the
21     GroupMe application on their cellular phones to communicate with Defendants and management and to
22     complete and submit required work tasks, all without reimbursement. (see https://groupme.com/en-
23     US/about). These are expenses for which Plaintiff and the Class Members were never reimbursed, in
24     violation of California Labor Code § 2802(a) and the applicable California Code of Regulations.
25     Plaintiff and the Class Members were never reimbursed for this usage of data, and thus Defendants
26     have violated Labor Code § 2802.
27             23.     On information and belief, Plaintiff alleges that Defendants’ actions as described throughout
28     this Complaint were willful.

                                                             -9-
                                               CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 11 of 38 Page ID #:29




 1             24.     The Fair Labor Standards Act: The FAIR LABOR STANDARDS ACT                      OF   1938, as
 2     amended, 29 U.S.C. §§ 201 et seq. (hereinafter referred to as “FLSA”), provides for minimum
 3     standards for both wages and overtime entitlement, and details administrative procedures by which
 4     covered work time must be compensated. The enactment of the provisions of the FLSA provide the
 5     Courts with substantial authority to stamp out abuses and enforce the minimum wage and overtime pay
 6     provisions at issue in this Complaint. According to Congressional findings, the existence of Labor
 7     conditions detrimental to the maintenance of the minimum standard of living engenders unfair
 8     commercial competition, labor disputes, and barriers to commerce and the free flow of goods in
 9     commerce, and interferes with the orderly and fair marketing of goods.
10     4.      CLASS ALLEGATIONS
11             25.     Plaintiff brings this action on behalf of himself and all others similarly situated as a class
12     action pursuant to California Code of Civil Procedure § 382. Plaintiff seeks to represent a Class composed
13     of and defined as:
14             All persons who are employed or have been employed by Defendants in the State of California
15             who, during any time from four years prior to the filing of this class action to the present, have
16             worked as non-exempt Sales Associate employees.
17             Further, Plaintiff seeks to represent the following subclasses composed of and defined as follows:
18
                       (a)     Subclass 1. Overtime Subclass. All Class Members who
19                             worked more than eight (8) hours in a day and/or forty (40)
                               hours in any given week and who were not paid overtime
20                             compensation pursuant to the Labor Code and applicable IWC
                               Wage Order requirements.
21
                       (b)     Subclass 2. Meal Break Subclass. All Class Members who have
22                             not been provided a meal period for every five (5) hours or major
                               fraction thereof worked per day, and were not provided one (1)
23                             hour’s pay for each day on which such meal period was not
24                             provided pursuant to Labor Code § 226.7 and § 512.
                       (c)     Subclass 3. Rest Period Subclass. All Class Members who have
25                             not been provided a rest period for every three and a half (3.5)
                               hours or major fraction thereof worked per day, and were not
26                             provided compensation of one (1) hour’s pay for each day on
27                             which such rest period was not provided pursuant to Labor Code §
                               226.7 and § 512.
28

                                                            -10-
                                               CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 12 of 38 Page ID #:30



                        (d)     Subclass 4. Paystub Subclass. All Class Members who were not
 1
                                provided an itemized wage statement accurately showing (1) gross
 2                              wages earned, (2) total hours worked by the employee, (3) the
                                number of piece-rate units earned and any applicable piece rate for
 3                              Class Members paid on a piece-rate basis, (4) all deductions, (5)
                                net wages earned, (6) the inclusive dates of the period for which
 4
                                the employee is paid, (7) the name of the employee and only the
 5                              last four digits of his or him social security number or an employee
                                identification number other than a social security number, (8) the
 6                              name and address of the legal entity that is the employer and (9) all
 7                              applicable hourly rates in effect during the pay period and the
                                corresponding number of hours worked at each hourly rate by the
 8                              employee pursuant to Labor Code § 226.
                        (e)     Subclass 5. Wage Payment Subclass. All Class Members who
 9                              were not provided all straight time wages earned pursuant to the
10                              Labor Code and applicable IWC Wage Orders.
                        (f)     Subclass 6. Twice Monthly Pay Subclass. All Class Members
11                              who were not paid twice monthly in accordance with Labor Code
                                § 204.
12                      (g)     Subclass 7. Expense Reimbursement Subclass. All Class
13                              Members who were not reimbursed for their business expenses
                                pursuant to Labor Code § 2802.
14                      (h)     Subclass 8. Termination Pay Subclass. All Class Members who
                                were not provided all wages due upon termination or resignation
15                              pursuant to Labor Code §§ 200 through 203.
16                      (i)     Subclass 9. B&P Code § 17200 Subclass. All Class Members
                                who were subjected to Defendants’ unlawful, unfair or fraudulent
17                              business acts or practices in the form of Labor Code violations
                                regarding overtime, meal periods, rest periods, expense
18
                                reimbursement or minimum wages and/or waiting time penalties.
19
20             26.      Plaintiff reserves the right under Rule 1855(b) of the California Rules of Court, to amend or
21     modify the class descriptions with greater specificity or to provide further division into subclasses or
22     limitation to particular issues.
23             27.      This action has been brought and may properly be maintained as a class action under the
24     provisions of the California Code of Civil Procedure § 382 because there is a well-defined community of
25     interest in the litigation and the proposed Classes are easily ascertainable.
26             A.       Numerosity
27             28.      The potential members of each Class as defined are so numerous that joinder of all the
28     members of the Class is impracticable. Plaintiff estimates there are at least several hundred Class Members,

                                                              -11-
                                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 13 of 38 Page ID #:31




 1     and possibly several thousand, which is sufficient to satisfy the numerosity requirement. While the precise
 2     number of Class Members has not been determined at this time, Plaintiff is informed and believes that
 3     Defendants currently employ, and during the relevant time periods employed, sufficiently numerous
 4     employees in positions as Defendants’ non-exempt Sales Associate employees in California, who are or
 5     have been affected by Defendants’ unlawful practices as alleged herein.
 6             29.     Employee turnover during the relevant time period will increase this number substantially.
 7     Upon information and belief, Plaintiff alleges Defendants’ employment records would provide information
 8     as to the number and location of all Class Members. Joinder of all members of the proposed Classes is not
 9     practicable.
10             B.      Commonality
11             30.     There are questions of law and fact common to each Class predominating over any
12     questions affecting only individual Class Members. These common questions of law and fact include,
13     without limitation:
14                     (a)    Whether Defendants violated Labor Code §§ 226.7 and 512, section 4 of the IWC
15                            Wage Orders, and Cal. Code Regs., Title 8, section 11000 et seq. by failing to
16                            provide a meal period to non-exempt Sales Associate employees on days they
17                            worked work periods in excess of five (5) hours and failing to compensate said
18                            employees one (1) hour’s wages in lieu of meal periods;
19                     (b)    Whether Defendants violated Labor Code § 226.7 and the IWC Wage Orders, and
20                            Cal. Code Regs., Title 8, section 11000 et seq. by failing to authorize and permit all
21                            daily ten (10) minute rest periods to non-exempt Sales Associate employees for
22                            every three and a half (3.5) hours and/or 7 hours or major fraction thereof worked
23                            and failing to compensate said employees one (1) hour’s wages in lieu of rest
24                            periods;
25                     (c)    Whether Defendants violated Labor Code § 226 and § 1174 and the IWC Wage
26                            Orders by failing to maintain accurate records of Class Members’ earned wages and
27                            work periods;
28     ///

                                                           -12-
                                              CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 14 of 38 Page ID #:32




 1                      (d)        Whether Defendants violated Labor Code § 1194 by failing to compensate all
 2                                 employees during the relevant time period for all hours worked, whether regular or
 3                                 overtime;
 4                      (e)        Whether Defendants violated Labor Code § 2802 by failing to compensate all
 5                                 employees during the relevant time period for all business expenses incurred in the
 6                                 discharge of their duties;
 7                      (f)        Whether Defendants violated Business and Professions Code § 17200 et seq. by
 8                                 failing to provide meal and rest periods without compensating non-exempt Sales
 9                                 Associate employees one (1) hour’s pay for every day such periods were not
10                                 provided, failing to pay compensation for denied meal and rest periods due and
11                                 owing at the time a Class Member’s employment with Defendants terminated, and
12                                 failing to keep accurate records;
13                      (g)        Whether Defendants violated § 17200 et seq. of the Business and Professions Code,
14                                 Labor Code §§ 201-203, 204, 226.7, 512, 1174, and applicable IWC Wage Orders,
15                                 which constitutes a violation of fundamental public policy;
16                      (h)        Whether Plaintiff and the Class Members are entitled to equitable relief pursuant to
17                                 Business and Professions Code § 17200 et seq,; and
18            There are common answers to these questions which further demonstrate that class treatment in
19     appropriate in this case.
20             C.       Typicality
21             31.      The claims of the named Plaintiff are typical of the claims of the Class Members. Plaintiff
22     and all members of each Class sustained injuries and damages arising out of and caused by Defendants’
23     common course of conduct in violation of California laws, regulations, and statutes as alleged herein.
24             D.       Adequacy of Representation
25             32.      Plaintiff will fairly and adequately represent and protect the interests of the members of each
26     Class. Counsel who represent Plaintiff are competent and highly experienced in litigating large employment
27     class actions.
28     ///

                                                                -13-
                                                    CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 15 of 38 Page ID #:33




 1             E.      Superiority of Class Action
 2             33.     A class action is superior to other available means for the fair and efficient adjudication of
 3     this controversy. Individual joinder of all Class Members is not practicable, and questions of law and fact
 4     common to each Class predominate over any questions affecting only individual members of the Class.
 5     Each member of the Class has been damaged and is entitled to recovery by reason of Defendants’ unlawful
 6     policies and practices alleged in the Complaint.
 7             34.     Class action treatment will allow those similarly situated persons to litigate their claims in
 8     the manner that is most efficient and economical for the parties and the judicial system. Plaintiff is unaware
 9     of any difficulties that are likely to be encountered in the management of this action that would preclude its
10     maintenance as a class action.
11             35.     Class Plaintiff contemplates the eventual issuance of notice to the proposed Class Members
12     of each Plaintiff Classes that would set forth the subject and nature of the instant action. The Defendants’
13     own business records can be utilized for assistance in the preparation and issuance of the contemplated
14     notices. To the extent that any further notice is required additional media and/or mailings can be used.
15     5.      DELAYED DISCOVERY
16             36.     Defendants, as a prospective and actual employer of non-exempt, hourly Sales Associates,
17     had a special fiduciary duty to disclose to prospective Plaintiff Classes the true facts surrounding
18     Defendants’ pay practices, policies and working conditions imposed upon non-exempt, hourly Sales
19     Associates as well as the effect of any alleged arbitration agreements that may have been forced upon them.
20     In addition, Defendants knew they possessed special knowledge about pay practices and policies, most
21     notably intentionally refusing to pay overtime and straight time hours actually worked and recorded on
22     Defendants’ punch records and the consequence of the alleged arbitration agreements on the employees and
23     class as a whole.
24             37.     Plaintiff and Plaintiff Classes did not discover the fact that they were entitled to all pay under
25     the Labor Code until shortly before the filing of this lawsuit nor was there ever any discussion about
26     Plaintiffs and the Class’ wavier of their Constitutional rights of trial by jury, right to collectively organize
27     and oppose unlawful pay practices under California and federal law as well as obtain injunctive relief
28

                                                              -14-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 16 of 38 Page ID #:34




 1     preventing such practices from continuing. As a result, the applicable statutes of limitation were tolled until
 2     such time as Plaintiffs discovered their claims.
 3                                           FIRST CAUSE OF ACTION
 4                           FOR FAILURE TO PAY WAGES UNDER THE FLSA
 5                                         [FLSA 29 USC §§ 203, 206, 207]
 6                                              (Against All Defendants)
 7             38.     Plaintiff and the members of the Class (and subclasses) and the FLSA collective re-allege
 8     and incorporate by reference all of the allegations in the preceding paragraphs of this complaint as
 9     though fully set forth herein.
10             39.     At all relevant times hereto, Defendants have been an “enterprise engaged in commerce
11     or in the production of goods for commerce,” as defined under 29 U.S.C. § 203(s)(l).
12             40.     Plaintiff is informed and believes, and thereon alleges, that Defendants have required the
13     Plaintiff and FLSA collective employees as part of their employment to work off the clock and for less
14     than minimum wage under 29 U.S.C. § 206(a)(1). That Section provides the following:
15             Every employer shall pay to each of his employees who in any workweek is engaged in
16     commerce or in the production of goods for commerce, or is employed in an enterprise engaged in
17     commerce or in the production of goods for commerce, wages at the following rates:
            (1) except as otherwise provided in this section, not less than—
18
            (A) $5.85 an hour, beginning on the 60th day after May 25, 2007;
19          (B) $6.55 an hour, beginning 12 months after that 60th day; and
            (C) $7.25 an hour, beginning 24 months after that 60th day;…
20
21             41.     Plaintiff is informed and believes, and thereon alleges, that Defendants required Plaintiff
22     and requires the FLSA collective employees to work without overtime in excess of the forty (40) hours
23     per week maximum under 29 U.S.C. § 207(a)(I). That Section provides the following:
24             Except as otherwise provided in this section, no employer shall employ any of his employees ...
25             for a workweek longer than forty hours unless such employee receives compensation for his
               employment in excess of the hours above specified at a rate which is not less than one and one-
26             half times the regular rate at which he is employed.
27             42.     In the performance of their duties for Defendants, members of the FLSA collective
28     employees often did work off the clock and over forty (40) hours per week and did not receive

                                                             -15-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 17 of 38 Page ID #:35




 1     minimum wages and overtime compensation for the work, labor and services they provided to
 2     Defendants, as required by the FLSA, 29 U.S.C. §§ 206 and 207.
 3             43.     The precise number of unpaid wages and unpaid overtime hours will be proven at trial.
 4             44.     The FLSA also imposes a record-keeping requirement on employers, including the
 5     obligation to keep accurate records of all hours worked by employees. Defendants have knowingly and
 6     willfully failed and continue to willfully fail to record, report, and/or preserve accurate records of all
 7     hours worked by Plaintiff and FLSA collective employees. By failing to record, report, and/or preserve
 8     records of all hours worked by Plaintiff and the FLSA collective employees, Defendants have violated,
 9     and continue to violate, the FLSA, 29 U.S.C. §§ 201, et seq.
10             45.     Plaintiff proposes to undertake appropriate proceedings to have such FLSA Class
11     Members aggrieved by Defendants’ unlawful conduct notified of the pendency of this action and to
12     provide them with the opportunity to join this action as plaintiffs, pursuant to 29 U.S.C. § 216(b), by
13     filing written consents to joinder with the Court.
14             46.     Defendants’ violations of the FLSA were willful within the meaning of the statue and
15     interpretive case law and decisions.
16             47.     Plaintiff seeks judgment against Defendants on him own behalf and on behalf of those
17     FLSA collective employees similarly situated who file written consents to joinder in this action, for all
18     unpaid wages, including minimum and overtime wages owed by Defendants, pursuant to 29 U.S.C. §§
19     206 and 207, together with an award of an additional equal amount as liquidated damages, and costs,
20     interest, and reasonable attorneys’ fees, as provided for under 29 U.S.C. § 216(b) and which may be
21     brought in “any Federal or State court of competent jurisdiction by any one or more employees for and
22     in behalf of himself or themselves and other employees similarly situated.”
23                                            SECOND CAUSE OF ACTION
24                               FAILURE TO PAY OVERTIME COMPENSATION
25                                 [CALIFORNIA LABOR CODE §§ 510, 1194 and 1198]
26                                               (Against All Defendants)
27             48.     Plaintiff and the Members of the Class (and subclasses) re-allege and incorporate by
28     reference, as though fully set forth herein, the paragraphs previously alleged in this Complaint.

                                                             -16-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 18 of 38 Page ID #:36




 1             49.     This claim is brought by Plaintiff, on behalf of himself and on behalf of the Class and the
 2     subclasses thereof.
 3             50.     In California, employees must be paid at least the then applicable state minimum
 4     wage for all hours worked. (IWC Wage Order MW-2014).
 5             51.     California Labor Code § 1194 provides that “any employee receiving less than the legal
 6     minimum wage or the legal overtime compensation applicable to the employee is entitled to recover in a
 7     civil action the unpaid balance of the full amount of this minimum wage or overtime compensation,
 8     including interest thereon, reasonable attorney's fees, and costs of suit.” The action may be maintained
 9     directly against the employer in an employee’s name without first filing a claim with the Department of
10     Labor Standards and Enforcement.
11             52.     Employees in California shall not be employed more than eight hours in any work day,
12     and/or more than forty hours in any workweek, unless they receive additional compensation beyond their
13     regular wages in amounts specified by law. More specifically, Labor Code § 510 codifies the right to
14     overtime compensation at one and one-half times the regular hourly rate for hours worked in excess of eight
15     (8) hours in a day or forty (40) hours in a week.
16             53.     California Labor Code § 1198 provides that “[T]he maximum hours of work and the
17     standard conditions of labor fixed by the commission shall be the maximum hours of work and the standard
18     conditions of labor for employees. The employment of any employee for longer hours than those fixed by
19     the order or under conditions of labor prohibited by the order is unlawful.”
20             54.     At all times relevant hereto, the Labor Code requirements and paragraph 3 of the applicable
21     IWC Wage Orders also provided for payment of overtime wages equal to one and one-half times an
22     employee’s regular rate of pay for all hours worked over 8 hours a day and/or forty (40) hours in a work
23     week, and for the first eight (8) hours on the seventh consecutive day of work in a work week.
24             55.     Defendants, and each of them, have intentionally and improperly avoided payment of
25     overtime wages in violation of the California Labor Code and California Code of Regulations and the IWC
26     Wage Orders and guidelines set forth by the Division of Labor Standards and Enforcement, as described
27     above. Defendants have also violated these provisions by requiring Plaintiff and other similarly situated non-
28     exempt Sales Associate employees to work through meal periods when they were required to be clocked

                                                             -17-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 19 of 38 Page ID #:37




 1     out. Defendants, and each of them, have also intentionally and improperly rounded, changed, adjusted
 2     and/or modified certain employees’ hours, and imposed difficult to attain job and scheduling requirements
 3     on Plaintiff and the Class Members, which resulted in an underpayment of wages to employees over a
 4     period of time while benefiting Defendants.
 5            56.     At all times relevant hereto, Plaintiff and the Class Members have worked more than eight
 6     (8) hours in a workday, and/or more than forty (40) hours in a workweek, as employees of Defendants.
 7     During the relevant time period, Plaintiff and the Class Members were not fully paid for all the hours they
 8     worked in excess of eight (8) hours in a day, and/or in excess of forty (40) hours in a week as a result of
 9     Defendants’ above described policies and practices. In addition to the other overtime payments Defendants
10     failed to make for all off the clock work, Defendants have scheduled Plaintiff and the Class Members to
11     occasionally work shifts for seven consecutive days in a row. However, Defendants followed a policy and
12     practice of further denying overtime payments to Plaintiff and the Class Members at an overtime rate of 1.5
13     times the regular rate for the first eight hours of the seventh consecutive work day in a week and overtime
14     payments at the rate of 2 times the regular rate for hours worked over eight (8) on the seventh consecutive
15     work day, as required under the Labor Code § 510 and paragraph 3 of the applicable IWC Wage Orders.
16            57.     Therefore, Plaintiff and the Class Members were not properly paid for all hours worked,
17     including for the hours worked in excess of the maximum hours permissible by law under California Labor
18     Code § 1194, § 1197 and § 1198 and the provisions of IWC Wage Orders and the applicable California
19     Code of Regulations sections.
20            58.     On information and belief, Plaintiff and the Class Members allege that Defendants
21     followed an unlawful policy and practice of refusing to pay and failing to pay them for all wages
22     earned in each pay period, including by requiring and compelling off the clock work, by failing
23     to pay for overtime hours worked, and for the other reasons set forth in detail above.
24            59.     As a result of Defendants’ failure to pay overtime pay throughout Plaintiff and the
25     Class Members’ employment, Defendants intentionally failed to provide Plaintiff and the Class
26     Members with all earned wages earned by and owed to them during the corresponding pay
27     periods. Defendants willfully violated the provisions of Labor Code § 1194, the applicable IWC
28

                                                           -18-
                                              CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 20 of 38 Page ID #:38




 1     Wage Orders, and California law by failing to properly pay Plaintiff and the Class the overtime
 2     pay that Plaintiff and the Class Members were due.
 3             60.     Defendants’ failure to pay Plaintiff and the Class Members all wages owed to
 4     them also violated California Penal Code §§ 484 and 532 (obtaining labor through false
 5     pretenses), to the extent their managers specifically instructed them that they were not entitled to
 6     receive overtime under the California Labor Code and related provisions for off the clock work
 7     they were required to perform.
 8             61.     Plaintiff and the Class Members are informed and believe, and based upon that
 9     information and belief therefore further allege, that Defendants knew or should have known that
10     Plaintiff and the Class did not qualify as exempt employees, and Defendants purposely elected
11     not to pay Plaintiff and the Class Members for their overtime labor performed.
12             62.     By virtue of the Defendants’ unlawful failure to provide overtime pay to Plaintiff and the
13     Plaintiff Classes, Plaintiff and the Class Members have suffered, and will continue to suffer, damages in
14     amounts which are presently unknown to them, but which exceed the jurisdictional limits of this Court and
15     which will be ascertained according to proof at trial.
16             63.     Plaintiff and the Class Members are informed and believe, and based upon that information
17     and belief allege, that Defendants, and each of them, purposely elected not to provide overtime pay.
18             64.     As a result of Defendants’ failure to pay overtime pay throughout Plaintiff and the
19     Class Members’ employment, Plaintiff and the Class Members were deprived of wages in
20     amounts to be determined at trial, and are entitled to recovery of such amounts, plus interest and
21     penalties thereon, attorneys’ fees, and costs, for Defendants’ violations of Labor Code § 510 and
22     applicable IWC Wage Order provisions.
23             65.     Defendants, and each of them, acted intentionally, oppressively and maliciously toward
24     Plaintiff and the Class Members with a conscious disregard of their rights, or the consequences to Plaintiff
25     and the Class Members, with the intent of depriving them of property and legal rights and otherwise causing
26     Plaintiff and the Class Members injury.
27             66.     Plaintiff, individually, and on behalf of members of the Class and Plaintiff Classes, requests
28     recovery of both straight time and overtime compensation according to proof, interest, attorney’s fees and

                                                                -19-
                                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 21 of 38 Page ID #:39




 1     costs pursuant to Labor Code § 1194(a), as well as the assessment of any statutory penalties against these
 2     Defendants, and each of them, and any additional sums as provided by the Labor Code and/or other statutes.
 3               67.    Further, Plaintiff and the Class Members are entitled to seek and recover reasonable
 4     attorneys’ fees and costs pursuant to Labor Code §§ 210 and 1194.
 5                                              THIRD CAUSE OF ACTION
 6                                     FAILURE TO PROVIDE MEAL PERIODS
 7           [CALIFORNIA LABOR CODE §§ 226.7 and 512, and Paragraph 11 of Applicable IWC Wage Orders]
 8                                                (Against All Defendants)
 9               68.    Plaintiff and the Members of the Class (and subclasses) re-allege and incorporate by
10     reference, as though fully set forth herein, the paragraphs previously alleged in this Complaint.
11               69.    This claim is brought by Plaintiff, on behalf of himself and on behalf of the Class Members
12     and the subclasses thereof.
13               70.    Labor Code §§ 226.7 and 512 and paragraph 11 of the applicable IWC Wage Order provide
14     that no employer shall employ any person for a work period of more than five (5) hours without a meal
15     period of not less than thirty (30) minutes.
16               71.    Labor Code § 226.7 and paragraph 11 of the applicable IWC Wage Orders also provide that,
17     if an employer fails to provide an employee a meal period in accordance with this section, the employer
18     shall pay the employee one (1) hour of pay at the employee’s regular rate of compensation for each workday
19     that the meal period is not provided.
20               72.    Defendants failed to provide Plaintiff and the Class Members with meal periods as required
21     by the Labor Code, including by not providing them with the opportunity to take meal breaks, by providing
22     them late or for less than thirty (30) minutes, or by requiring them to perform work during breaks.
23               73.    Defendants, and each of them, have intentionally and improperly denied meal periods to
24     Plaintiff and the Class Members in violation of Labor Code §§ 226.7 and 512 and paragraph 11 of the
25     applicable IWC Wage Orders, along with other applicable regulations and statutes.
26               74.    At all times relevant hereto, Plaintiff and the Class Members have worked more than five (5)
27     hours in a workday.
28     ///

                                                             -20-
                                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 22 of 38 Page ID #:40




 1             75.     At all times relevant hereto, the Defendants, and each of them, failed to provide meal
 2     periods as required by Labor Code §§ 226.7 and 512 and paragraph 11 of the applicable IWC Wage Orders.
 3             76.     By virtue of the Defendants’ unlawful failure to provide meal periods to Plaintiff and the
 4     Plaintiff Classes, Plaintiff and the Class Members have suffered, and will continue to suffer, damages in
 5     amounts which are presently unknown to Plaintiff but which exceed the jurisdictional limits of this Court
 6     and which will be ascertained according to proof at trial.
 7             77.     Plaintiff and the Class Members are informed and believe, and based upon that information
 8     and belief allege, that Defendants, and each of them, purposely elected not to provide meal periods.
 9             78.     Defendants, and each of them, acted intentionally, oppressively and maliciously toward
10     Plaintiff and the Class Members with a conscious disregard of their rights, or the consequences to them, with
11     the intent of depriving them of property and legal rights and otherwise causing Plaintiff and the Class
12     Members to suffer injury.
13             79.     Plaintiff, individually, and on behalf of the Class, requests recovery of meal period
14     compensation pursuant to Labor Code §§ 226.7 and paragraph 11 of the applicable IWC Wage Orders, as
15     well as the assessment of any statutory penalties against these Defendants, and each of them, in a sum as
16     provided by the Labor Code and other statutes.
17                                           FOURTH CAUSE OF ACTION
18                                     FAILURE TO PROVIDE REST PERIODS
19       [CALIFORNIA LABOR CODE §§ 226.7 and 512, and Paragraph 11 of Applicable IWC Wage Orders]
20                                                (Against All Defendants)
21             80.     Plaintiff and the Members of the Class (and subclasses) re-allege and incorporate by
22     reference the paragraphs previously alleged in this Complaint.
23             81.     Labor Code §§ 226.7 and paragraph 12 of the applicable IWC Wage Orders provide that
24     employers must authorize and permit all employees to take rest periods at the rate of ten (10) minutes net
25     rest time per three and a half (3.5) work hours.
26             82.     Labor Code §§ 226.7 and paragraph 12 of the applicable IWC Wage Orders provide that if
27     an employer fails to provide an employee rest period in accordance with this section, the employer shall pay
28

                                                             -21-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 23 of 38 Page ID #:41




 1     the employee one (1) hour of pay at the employee’s regular rate of compensation for each workday that the
 2     rest period is not provided.
 3             83.     Defendants, and each of them, have intentionally and improperly denied rest periods to
 4     Plaintiff and the Class Members in violation of Labor Code §§ 226.7 and 512 and paragraph 12 of the
 5     applicable IWC Wage Orders. Defendants failed to authorize and permit Plaintiff and the Class Members to
 6     take rest periods, as required by the Labor Code.
 7             84.     At all times relevant hereto, Plaintiff and the Class Members, have worked more than three
 8     and a half hours in a workday.
 9             85.     At all times relevant hereto, the Defendants, and each of them, failed to provide rest periods
10     as required by Labor Code §§ 226.7 and paragraph 12 of the applicable IWC Wage Orders.
11             86.     By virtue of the Defendants’ unlawful failure to provide rest periods to the Plaintiff and the
12     Class Members, Plaintiff and the Class Members have suffered, and will continue to suffer, damages in
13     amounts which are presently unknown to the Plaintiff and the Class Members but which exceed the
14     jurisdictional limits of this Court and which will be ascertained according to proof at trial.
15             87.     Plaintiff and the Class Members are informed and believe, and based upon that information
16     and belief allege, that Defendants, and each of them, knew or should have known that Plaintiff and the Class
17     Members were entitled to rest periods and purposely elected not to provide them with rest periods.
18             88.     Defendants, and each of them, acted intentionally, oppressively and maliciously toward
19     Plaintiff and the Class Members with a conscious disregard of their rights, or the consequences to Plaintiff
20     and the Plaintiff Classes, with the intent of depriving Plaintiff and the Class of property and legal rights and
21     otherwise causing the Plaintiff and the Class Members injury.
22             89.     Plaintiff, individually, and on behalf of employees similarly situated, requests recovery of
23     rest period compensation pursuant to Labor Code §§ 226.7 and paragraph 12 of the applicable IWC Wage
24     Orders, as well as the assessment of any statutory penalties against these Defendants, and each of them, in a
25     sum as provided by the Labor Code and/or other statutes.
26     ///
27     ///
28     ///

                                                              -22-
                                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 24 of 38 Page ID #:42




 1                                             FIFTH CAUSE OF ACTION
 2                      FAILURE TO FURNISH ACCURATE ITEMIZED STATEMENTS
 3                                          [CALIFORNIA LABOR CODE § 226]
 4                                               (Against All Defendants)
 5             90.     Plaintiff and the Members of the Class (and subclasses) re-allege and incorporate by
 6     reference, as though fully set forth herein, the paragraphs previously alleged in this Complaint.
 7             91.     Throughout the liability period, Defendants intentionally failed to furnish to Plaintiff and the
 8     Class Members, upon each payment of wages, itemized statements accurately showing: (1) gross wages
 9     earned, (2) total hours worked by the employee, (3) the number of piece-rate units earned and any applicable
10     piece rate paid on a piece-rate basis, (4) all deductions, (5) net wages earned, (6) the inclusive dates of the
11     period for which the employee is paid, (7) the name of the employee and only the last four digits of his or
12     him social security number or an employee identification number other than a social security number, (8) the
13     name and address of the legal entity that is the employer and (9) all applicable hourly rates in effect during
14     the pay period and the corresponding number of hours worked at each hourly rate by the employee pursuant
15     to Labor Code § 226, amongst other statutory requirements.
16             92.     As a result of Defendants’ conduct, Plaintiff and the Class Members have suffered injury in
17     that, among other things, the lack of the required information hindered them from determining the amount of
18     wages owed to them and led them to believe they were not entitled to be paid wages all hours worked, for
19     overtime, missed meal and rest breaks, or for each hour of labor they performed, for piece rates where
20     applicable, and the properly hourly rate where applicable, although they were so entitled. The absence of
21     accurate wage statements has prevented timely challenges to Defendants’ unlawful pay practices, caused
22     difficulty and expense in attempting to reconstruct time and pay records, and resulted in the submission by
23     Defendants of inaccurate information about wages and deductions from wages to state and federal
24     government agencies. The entitlement of Plaintiff and the Class Members is to receive wage statements that
25     accurately list the total amount of wages earned and deductions from wages as reflected on wage statements,
26     and Plaintiff and the Class Members have thereby been injured by the Defendants’ failure to report the total
27     amount of wages earned during each pay period on each paycheck stub. All Class Members have been
28

                                                             -23-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 25 of 38 Page ID #:43




 1     similarly injured. As a result of Defendants’ conduct, Plaintiff and the Class Members have suffered injury
 2     because their legal right to receive accurate wage statements was violated.
 3             93.     Labor Code § 226(a) requires Defendants “semimonthly or at the time each payment to
 4     wages” to furnish to Plaintiff and the Class Members “an accurate itemized statement in writing”
 5     showing (1) gross wages earned, (2) total hours worked by the employee, (3) the number of piece-rate units
 6     earned and any applicable piece rate for Class Members paid on a piece-rate basis, (4) all deductions, (5) net
 7     wages earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name of the
 8     employee and only the last four digits of his or him social security number or an employee identification
 9     number other than a social security number, (8) the name and address of the legal entity that is the employer
10     and (9) all applicable hourly rates in effect during the pay period and the corresponding number of hours
11     worked at each hourly rate by the employee pursuant to Labor Code § 226. Defendants knowingly and
12     intentionally failed to provide Plaintiff and the Class Members with such timely and accurate wage
13     and hour statements.
14             94.     Plaintiff and the Class Members suffered injury as a result of Defendants’ knowing
15     and intentional failure to provide them with the wage and hour statements as required by law and are
16     presumed to have suffered injury and entitled to penalties under Labor Code § 226(e), as the
17     Defendants have failed to provide a wage statement, failed to provide accurate and complete
18     information as required by any one or more of items Labor Code § 226 (a)(1) to (9), inclusive, and the
19     Plaintiff and Class Members cannot promptly and easily determine from the wage statement alone
20     one or more of the following: (i) The amount of the gross wages or net wages paid to the employee
21     during the pay period or any of the other information required to be provided on the itemized wage
22     statement pursuant to items (2) to (4), inclusive, (6), and (9) of subdivision (a), (ii) Which deductions
23     the employer made from gross wages to determine the net wages paid to the employee during the pay
24     period, (iii) The name and address of the employer and, (iv) The name of the employee and only the
25     last four digits of his or him social security number or an employee identification number other than a
26     social security number. For purposes of Labor Code § 226(e) “promptly and easily determine” means
27     a reasonable person [i.e. an objective standard] would be able to readily ascertain the information
28     without reference to other documents or information.

                                                            -24-
                                               CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 26 of 38 Page ID #:44




 1             95.     Plaintiff and the Class Members suffered injury as a result of Defendants’ knowing
 2     and intentional failure to provide them with the wage and hour statements as required by law.
 3             96.     Plaintiff and the Class Members are entitled to the amounts provided in Labor Code § 226(e),
 4     plus costs and attorneys’ fees.
 5                                             SIXTH CAUSE OF ACTION
 6                              FAILURE TO PAY WAGES FOR HOURS WORKED
 7                             [CALIFORNIA LABOR CODE §§ 1194, 1197, 1197.1 and 558]
 8                                               (Against All Defendants)
 9             97.     Plaintiff and the Members of the Class re-allege and incorporate by reference, as though
10     fully set forth herein, the paragraphs previously alleged in this Complaint.
11             98.     Plaintiff brings these claims under California Labor Code §§ 1194, 1197, 1197.1 and
12     IWC Wage Orders 4-2001, as amended.
13             99.     California Labor Code §§ 1194, 1197, 1197.1 and Industrial Welfare Commission
14     Wage Orders 4-2001 entitle non-exempt employees to an amount equal to or greater than the
15     minimum wage for all hours worked. All hours must be paid at the statutory or agreed rate and no
16     part of this rate may be used as a credit against a minimum wage obligation.
17             100.    Defendants did not and does not compensate Plaintiff and other hourly employees for
18     time spent off the clock during lunch or after hours responding to calls, texts, emails and other work
19     related inquiries. This work was known or should have been known by Defendants as management
20     are and were requesting the off the clock work and receiving the work related communications.
21             101.    As a result of violations of California Labor Code §§ 1194, 1197, 1197.1 and
22     Industrial Welfare Commission Wage Orders 4-2001, for failure to pay minimum wage, Defendants
23     liable for attorneys’ fees and costs, civil penalties pursuant to California Labor Code §§ 558, 1197.1,
24     and 2698 et seq. and other relief.
25             102.    California Labor Code § 1194 provides that “any employee receiving less than the legal
26     minimum wage or the legal overtime compensation applicable to the employee is entitled to recover in a
27     civil action the unpaid balance of the full amount of this minimum wage or overtime compensation,
28     including interest thereon, reasonable attorney's fees, and costs of suit.” The action may be maintained

                                                             -25-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 27 of 38 Page ID #:45




 1     directly against the employer in an employee’s name without first filing a claim with the Department of
 2     Labor Standards and Enforcement.
 3             103.    At all times relevant hereto, the Labor Code requirements and paragraph 3 of the applicable
 4     IWC Wage Orders also provided for payment of overtime wages equal to one and one-half times an
 5     employee’s regular rate of pay for all hours worked over 8 hours a day and/or forty (40) hours in a work
 6     week, and for the first eight (8) hours on the seventh consecutive day of work in a work week.
 7             104.    Defendants, and each of them, have intentionally and improperly rounded, changed,
 8     adjusted and/or modified certain employees’ hours, including Plaintiff’s, to avoid payment of overtime
 9     wages and other benefits in violation of the California Labor Code and California Code of Regulations and
10     the IWC Wage Orders and guidelines set forth by the Division of Labor Standards and Enforcement.
11     Defendants have also violated these provisions by requiring Plaintiff and other similarly situated non-
12     exempt Sales Associate employees to work through meal periods when they were required to be clocked out
13     or to otherwise work off the clock to complete their daily job duties.
14             105.    Defendants, and each of them, have also intentionally and improperly rounded, changed,
15     adjusted, underpaid, and/or modified certain employees’ hours, including by requiring off the clock work,
16     requiring work to be performed while on breaks, and by not properly paying employees all overtime hours
17     they worked and reported, and imposed difficult to attain job and scheduling requirements on Plaintiff and
18     the Class Members. This resulted in an underpayment of wages to employees over a period of time while
19     benefiting Defendants.
20             106.    During the relevant time period, Plaintiff and the Class Members were not fully paid for all
21     the hours they worked in excess of eight (8) hours in a day, and/or in excess of forty (40) hours in a week as
22     a result of Defendants’ above described policies and practices. Therefore, Plaintiff and the Class Members
23     were not properly paid for all of their overtime work. Defendants also followed a policy and practice of
24     further denying overtime payments to Plaintiff and the Class Members at an overtime rate of 1.5 times the
25     regular rate for the first eight hours of the seventh consecutive work day in a week and overtime payments at
26     the rate of 2 times the regular rate for hours worked over eight (8) on the seventh consecutive work day, as
27     required under the Labor Code § 510 and paragraph 3 of the applicable IWC Wage Orders.
28     ///

                                                             -26-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 28 of 38 Page ID #:46




 1             107.       During the relevant time period, Defendants willfully failed to pay all regular and overtime
 2     wages owed to Plaintiff and the Class Members.
 3             108.       Defendants’ failure to pay Plaintiff and the Class Members the unpaid balance of regular
 4     wages owed and overtime compensation, as required by California law, violates the provisions of Labor
 5     Code §§ 510 and 1198, and is therefore unlawful.
 6             109.       Labor Code § 558(a) provides “any employer or other person acting on behalf of an
 7     employer who violates, or causes to be violated, a section of this chapter or any provisions regulating hours
 8     and days of work in any order of the IWC shall be subject to a civil penalty as follows: (1) For any violation,
 9     fifty dollars ($50) for each underpaid employee for each pay period for which the employee was underpaid
10     in addition to an amount sufficient to recover underpaid wages. (2) For each subsequent violation, one
11     hundred dollars ($100) for each underpaid employee for each pay period for which the employee was
12     underpaid in addition to an amount sufficient to recover underpaid wages. (3) Wages recovered pursuant to
13     this section shall be paid to the affected employee.” Labor Code § 558(c) states, “the civil penalties provided
14     for in this section are in addition to any other civil or criminal penalty provided by law.”
15             110.       Defendants have violated provisions of the Labor Code regulating hours and days of work
16     as well as the IWC Wage Orders. Accordingly, Plaintiff and the Class Members seek the remedies set forth
17     in Labor Code § 558.
18             111.       Upon information and belief, Plaintiff alleges that Defendants’ policy of failing to pay
19     employees for all hours worked whether regular time or overtime violates the Labor Code and IWC Wage
20     Orders. Pursuant to Labor Code § 1194, Plaintiff and the Class Members are entitled to recover their unpaid
21     wages owed, including their regular wages and overtime compensation, as well as interest, costs and
22     attorney’s fees.
23                                           SEVENTH CAUSE OF ACTION
24                FAILURE TO PAY WAGES AT LEAST TWICE IN A CALENDAR MONTH
25                                            [CALIFORNIA LABOR CODE § 204]
26                                                 (Against All Defendants)
27             112.       Plaintiff and the Members of the Class (and Plaintiff Classes) re-allege and incorporate
28     by reference the paragraphs previously alleged in this Complaint

                                                              -27-
                                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 29 of 38 Page ID #:47




 1            113.    Labor Code § 204 instructs all wages are due and payable twice each calendar month.
 2            114.    The wages required by Labor Code § 1194 and other sections became due and payable
 3     to each employee in each pay period that he or he was not provided with a meal period or rest period
 4     or paid straight or overtime wages to which he or he was entitled.
 5            115.    Defendants violated Labor Code § 204 by systematically refusing to pay wages due
 6     under the Labor Code.
 7            116.    As a result of the unlawful acts of Defendants, Plaintiff and the Class he seeks to
 8     represent has been deprived of wages in amounts to be determined at trial, and is entitled to recovery
 9     of such amounts, plus interest and penalties thereon, attorneys’ fees, and costs, pursuant to Labor
10     Code § 210, 218.5 and 1194.
11                                          EIGHTH CAUSE OF ACTION
12                             FAILURE TO REIMBURSE BUSINESS EXPENSES
13                                   [CALIFORNIA LABOR CODE §§ 2800-2802]
14                                             (Against all Defendants)
15            117.    Plaintiff and members of the Class (and subclasses) re-allege and incorporate by
16     reference the paragraphs above, with the same force and effect as if set forth herein in full.
17            118.    Plaintiff and the Class are informed and believe and based thereon allege that
18     throughout the period applicable, Defendants were required to pay for lawful and necessary work
19     related expenses incurred by their employees. Plaintiff and the Class Members were also often
20     required to incur such expenses, including for use of their personal cellular phones and data, in
21     performing their daily job duties and such expenses were necessary for performing those duties.
22     Plaintiff and the Class Members were not reimbursed for those lawful and necessary work related
23     expenses or losses incurred in direct discharge of their job duties during employment with Defendants
24     and at the direction of the Defendants pursuant to Labor Code § 2802(a) and the applicable IWC
25     Wage Orders and sections of the California Code of Regulations.
26            119.    Defendants’ knowing and willful failure to reimburse lawful necessary work related
27     expenses and losses to Plaintiff and the Class Members resulted in damages because, among other
28     things, Defendants did not inform employees of their right to be reimbursed for those work related

                                                          -28-
                                              CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 30 of 38 Page ID #:48




 1     expenses. As Defendants failed to inform and misled Plaintiff and the Class Members with regard to
 2     their rights, Plaintiff and the Class Members were led to believe that incurring those lawful and
 3     necessary expenses was an expected and essential function of their employment with Defendants and
 4     that failure to incur those expenses would have adverse consequences on their employment status.
 5             120.    Therefore, Plaintiff and the Class Members are entitled to reimbursement for any and
 6     all necessary work related expenses, as provided for in Labor Code § 2802(b), incurred during the
 7     direct discharge of their duties while employed by Defendants as well as accrued interest on those
 8     expenses that were not reimbursed from the date Plaintiff and the Class Members incurred those
 9     expenses. Further, Plaintiff and the Class Members are entitled to costs and attorney’s fees pursuant
10     to Labor Code § 2802(c).
11                                           NINTH CAUSE OF ACTION
12               FOR FAILURE TO PAY WAGES UPON TERMINATION OF EMPLOYMENT
13                                        [CALIFORNIA LABOR CODE §§ 201-203]
14                                               (Against All Defendants)
15             121.    Plaintiff and the Members of the Class (and subclasses) re-allege and incorporate by
16     reference, as though fully set forth herein, the paragraphs previously alleged in this Complaint.
17             122.    Plaintiff and many of the Class Members quit or were discharged from their employment
18     with Defendants within the applicable statute of limitations.
19             123.    However, Defendants failed to pay them without abatement, all wages as defined by
20     applicable California law. Among other things, these employees were not paid any of the overtime
21     compensation or premium pay referred to in this Complaint. Defendants’ failure to pay said wages within the
22     required time was willful within the meaning of Labor Code § 203.
23             124.    Therefore, each of these employees is entitled to one day’s wages for each day he or he was
24     not timely paid all said wages due, up to a maximum of thirty (30) days’ wages for each employee. Because
25     none of the employees were ever paid all earned overtime wages to which they were entitled, and as referred
26     to in this Complaint, each of these employees is entitled to thirty (30) days of wages.’
27     ///
28     ///

                                                             -29-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 31 of 38 Page ID #:49




 1                                            TENTH CAUSE OF ACTION
 2              FOR UNLAWFUL COMPETITION AND UNLAWFUL BUSINESS PRACTICES
 3                           [CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17200, et seq.]
 4                                               (Against All Defendants)
 5             125.    Plaintiff and the Members of the Class (and subclasses) re-allege and incorporate by
 6     reference, as though fully set forth herein, the paragraphs previously alleged in this Complaint.
 7             126.    This claim is brought by Plaintiff, on behalf of himself and on behalf of the Class and the
 8     subclasses thereof.
 9             127.    At all times relevant hereto, from time to time, the Class Members have worked more than
10     eight (8) hours in a workday, and/or more than forty (40) hours in a workweek, as employees of Defendants.
11     The representative Plaintiff herein and members of the Class have had their hours adjusted, changed,
12     underpaid, and/or modified to not reflect their actual number of hours worked per day and per pay period,
13     including by Defendants’ failure to pay for all overtime hours worked at the appropriate rate of pay and by
14     requiring off the clock work before and after work shifts.
15             128.    At all times relevant hereto, from time to time, Plaintiff and aggrieved employees have
16     worked more than eight (8) hours in a a workday workday and/or more than forty (40) hours in a workweek,
17     as employees of Defendants. The representative Plaintiff herein and members of the Class have not been
18     paid overtime, or have not been paid overtime at the appropriate rates, for all hours worked on and after a
19     seventh consecutive work shift.
20             129.    At all times relevant hereto, from time to time, Plaintiff and the Class Members have been
21     denied meal breaks by Defendants.
22             130.    At all times relevant hereto, from time to time, Plaintiff and the Class Members have been
23     denied rest breaks by Defendants.
24             131.    Defendants, and each of them, are “persons” as defined under of Business & Professions
25     Code § 17021.
26             132.    Since at least four years prior to the present Complaint filing and at all times relevant hereto,
27     by and through the conduct described herein, the Defendants have engaged in unfair, unlawful and
28     fraudulent business practices, in violation of California Business & Professions Code §§ 17200, et seq., and

                                                             -30-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 32 of 38 Page ID #:50




 1     have thereby deprived Plaintiff, and all persons in interest, of fundamental rights and privileges guaranteed
 2     to all employees under California law.
 3             133.    Defendants own, operate and manage facilities in California which provide services in
 4     California to the public as defined in of Business & Professions Code §§ 17022 and 17024.
 5             134.    Defendants, as set forth in this Complaint, supra, engaged in false, unfair and misleading
 6     business practices, consisting of acts and omissions that include, but are not limited to:
 7                     (a)     The fact that Defendants adjusted, altered, underpaid and/or changed time and/or
 8                             pay schedules to reflect that employee Class Members had not worked all straight
 9                             time and overtime hours;
10                     (b)     The fact that Defendants required non-exempt, hourly Sales Associates to work
11                             more than five (5) hour shifts without a thirty (30) minute meal period;
12                     (c)     The fact that Defendants required non-exempt, hourly Sales Associates to work
13                             more than three and a half (3.5) hour shifts without a ten (10) minute rest period;
14                     (d)     The fact that Defendants required non-exempt, hourly Sales Associates to work
15                             more than five (5) hours per week without a thirty (30) minutes rest period, and then
16                             adjusted, altered and/or changed schedules and/or time clocks to reflect that they had
17                             received a thirty (30) minute meal period;
18                     (e)     The fact that Defendants kept no detailed records of non-exempt, hourly Sales
19                             Associates’ actual daily work activities, in part, to prevent Plaintiff and Plaintiff
20                             Classes from recovering overtime wages from Defendants after the discovery of
21                             Defendants’ deceptive, fraudulent, false, unfair and unlawful conduct;
22                     (f)     The fact that Defendants failed to pay all earned wages to Plaintiff and Plaintiff
23                             Class for all hours worked.
24                     (g)     The fact that Defendants failed to pay all earned wages to Plaintiff and Plaintiff
25                             Class twice monthly for all hours worked.
26                     (h)     The fact that Defendants failed to pay Plaintiff and Plaintiff Classes all business
27                             expenses incurred in the discharge of their duties;
28                     (i)     The fact that Defendants failed to pay all earned wages to Plaintiff and Plaintiff

                                                              -31-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 33 of 38 Page ID #:51




 1                             Class upon termination of employment.
 2                      (j)    The fact that Defendants failed to pay all earned wages to Plaintiff and the Plaintiff
 3                             Class twice monthly.
 4                      (k)    The fact that Defendants’ activities related to their failure to disclose material and
 5                             relevant information constitutes violations of Business & Professions Code § 17200.
 6               135.   Defendants, and each of them, have underreported to state authorities, wages earned by non-
 7     exempt, hourly Sales Associates and, therefore, have underpaid state taxes, employer matching funds,
 8     unemployment premiums and Worker’s Compensation premiums. The aforesaid conduct is criminal in
 9     nature and subjects the Defendants, and each of them, to sanctions, fines and imprisonment, and is
10     actionable under of Business & Professions Code §§ 17000, et seq. and 17200, et seq.
11               136.   Pursuant to of Business & Professions Code §§ 17071 and 17075, the failure of Defendants,
12     and each of them, to pay overtime wages, related benefits, and employment taxes, is admissible as evidence
13     of Defendants’ intent to violate Chapter 4 of the Unfair Business Trade Act.
14               137.   Defendants’ practices are unlawful, unfair, deceptive, untrue, and misleading. Non-exempt,
15     hourly Sales Associates, including Plaintiff and Plaintiff Classes are likely to be deceived by these practices.
16               138.   As a direct and proximate result of these acts and omissions, Plaintiff, is informed and
17     believes, and based upon that information and belief alleges, that the Defendants, and each of them, were
18     able to unfairly compete with other facilities in the state of California by not paying overtime and wages in
19     violation of Business & Professions Code Chapters 4 and 5, et al. Due to this unfair business practice,
20     Defendants have been able to charge lower prices for its services than the prices charged by other
21     comparable entities doing business in the state of California.
22               139.   The victims of this unfair business practice include, but are not limited to, all non-exempt,
23     hourly Sales Associates of Defendants, competitors of Defendants in the state of California, and the general
24     public.
25               140.   Plaintiff is informed and believes, and based upon that information and belief alleges, that
26     Defendants, and each of them, performed the above-mentioned acts with the intent of gaining an unfair
27     competitive advantage and thereby injuring Plaintiff, other employees, other competitors, and the general
28     public.

                                                             -32-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 34 of 38 Page ID #:52




 1             141.     By and through the conduct described above, Plaintiff, and all non-exempt, hourly Sales
 2     Associates, has been deprived of the right to be paid all wages earned, including meal and rest premiums
 3     and overtime compensation earned by virtue of employment with the Defendants at regular intervals, in
 4     accordance with the requirements of Labor Code §§ 200-203, 204, 226.7, 1197, 1198, et seq.
 5             142.     By and through their unfair, unlawful and/or fraudulent business practices described herein,
 6     Defendants, has obtained valuable property, money and services from Plaintiff, and all persons similarly
 7     situated, and has deprived Plaintiff, and all non-exempt, hourly Sales Associates of valuable rights and
 8     benefits guaranteed by law, all to their detriment.
 9             143.     Plaintiff and the Class have injury-in-fact as a result of Defendants’ conduct. Moreover,
10     Plaintiff and the Class have lost money as a direct result of Defendants’ unfair, unlawful, deceptive and
11     fraudulent conduct.
12             144.     All of the acts described herein as violations of, among other things, the California Labor
13     Code and Industrial Welfare Commission Wage Orders, are unlawful and in violation of public policy; and
14     in addition are immoral, unethical, oppressive, fraudulent and unscrupulous, and thereby constitute unfair,
15     unlawful and/or fraudulent business practices in violation of California Business & Professions Code §§
16     17200, et seq.
17             145.     Plaintiff, individually, and on behalf of members of the Plaintiff Classes, is entitled to, and
18     does seek such relief as may be necessary to disgorge the profits which the Defendants have acquired, or of
19     which Plaintiff has been deprived, by means of the above-described unfair, unlawful and/or fraudulent
20     business practices. Plaintiff, and the members of the Plaintiff Classes, is not obligated to establish individual
21     knowledge of the unfair practices of Defendants in order to recover restitution.
22             146.     Plaintiff, individually, and on behalf of members of the Plaintiff Classes, is further entitled to
23     and does seek a declaration that the above described business practices are unfair, unlawful and/or
24     fraudulent, and injunctive relief restraining the Defendants, and each of them, from engaging in any of the
25     above-described unfair, unlawful and/or fraudulent business practices in the future.
26             147.     Plaintiff, individually, and on behalf of members of the Plaintiff Classes, has no plain,
27     speedy, and/or adequate remedy at law to redress the injuries which he has suffered as a consequence of the
28     Defendants’ unfair, unlawful and/or fraudulent business practices. As a result of the unfair, unlawful and/or

                                                               -33-
                                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 35 of 38 Page ID #:53




 1     fraudulent business practices described above, Plaintiff and the Plaintiff Class have suffered and will
 2     continue to suffer irreparable harm unless the Defendants’ and each of them, are restrained from continuing
 3     to engage in said unfair, unlawful and/or fraudulent business practices.
 4             148.    Plaintiff also alleges that if Defendants are not enjoined from the conduct set forth herein
 5     above, they will continue to fail to pay overtime wages to non-exempt, hourly Sales Associates. In addition,
 6     Defendants, and each of them, will continue to avoid paying the appropriate taxes, insurance and
 7     unemployment holdings.
 8             149.    Plaintiff, individually, and on behalf of members of the Plaintiff Classes, requests that the
 9     Court issue a preliminary and permanent injunction prohibiting the Defendants, and each of them, from
10     requiring non-exempt, hourly Sales Associates from working more than eight (8) hours a work day and/or
11     forty (40) hours a week in any work week without payment of overtime wages.
12             150.    Plaintiff, individually, and on behalf of members of the Plaintiff Classes, also requests that
13     the Court order Defendants to disgorge all illegally obtained monies from failing to pay taxes, state disability
14     insurance premiums, and unemployment taxes, obtained by way of their violation of Business & Professions
15     Code §§ 17200, et seq.
16             151.    As Plaintiff seeks to enforce an important right affecting the public interest, to wit, the
17     lawful payment of overtime wages as required by law the disgorgement of ill-gotten gains and the restitution
18     of unlawfully withheld wages, with interest thereon, Plaintiff requests an award of attorneys’ fees, pursuant
19     to Code Civil Procedure § 1021.5.
20                                                       PRAYER
21     WHEREFORE, the PLAINTIFF DEMANDS and JURY TRIAL and prays for judgment as follows:
22             ON THE FIRST CAUSE OF ACTION:
23                     (a)      For Facilitated Notice under 29 USC § 216(b);
24                     (b)      For compensation, pursuant to the FLSA, 29 U.S.C. §§ 201, 206, 207, et
25                              seq.
26                     (c)      Conditional and Final Certification of a Collective Action;
27                     (d)      For interest on any compensatory damages; and
28     ///

                                                             -34-
                                                CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 36 of 38 Page ID #:54




 1                 (e)   For attorneys’ fees, interest, and costs of suit pursuant to 29 U.S.C. §
 2                       216(b).
 3           ON THE SECOND CAUSE OF ACTION:
 4                 (a)   For compensatory damages and/or statutory damages and statutory penalties
 5                       resulting from improper compensation according to proof;
 6                 (b)   For interest on any compensatory damages;
 7                 (c)   For Certification of the Classes defined herein, or such other Classes and/or
 8                       subclasses as the Court will certify; and
 9                 (d)   For attorneys’ fees and costs as allowed by law.
10           ON THE THIRD CAUSE OF ACTION:
11                 (a)   For statutory compensation, including one hour of pay for each workday that a
12                       lawful meal period was not provided;
13                 (b)   For interest on any compensatory damages;
14                 (c)   For Certification of the Classes defined herein, or such other Classes and/or
15                       subclasses as the Court will certify;
16                 (d)   For attorneys’ fees and costs.
17           ON THE FOURTH CAUSE OF ACTION:
18                 (a)   For statutory compensation, including one hour of pay for each workday that a
19                       lawful rest period was not provided;
20                 (b)   For interest on any compensatory damages;
21                 (c)   For Certification of the Classes defined herein, or such other Classes and/or
22                       subclasses as the Court will certify; and
23                 (d)   For attorneys’ fees and costs.
24           ON THE FIFTH CAUSE OF ACTION:
25                 (a)   For statutory penalties;
26                 (b)   For compensatory damages and interest thereon for actual harm caused;
27                 (c)   For Certification of the Classes defined herein, or such other Classes and/or
28                       subclasses as the Court will certify; and

                                                       -35-
                                          CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 37 of 38 Page ID #:55




 1                 (d)   For attorneys’ fees and costs as allowed by law.
 2           ON THE SIXTH CAUSE OF ACTION:
 3                 (a)   For compensatory damages and/or statutory damages and statutory penalties
 4                       resulting from improper compensation according to proof;
 5                 (b)   For interest on any compensatory damages;
 6                 (c)   For Certification of the Classes defined herein, or such other Classes and/or
 7                       subclasses as the Court will certify; and
 8                 (d)   For attorneys’ fees and costs as allowed by law.
 9           ON THE SEVENTH CAUSE OF ACTION:
10                 (a)   For statutory penalties; and
11                 (b)   For attorneys’ fees and costs as allowed by law.
12           ON THE EIGHTH CAUSE OF ACTION:
13                 (a)   For actual expenses incurred as allowed by Labor Code § 2802
14                 (b)   For special damages;
15                 (c)   For certification of the Classes defined herein, or such other Classes and/or
16                       subclasses as the Court will certify; and
17                 (d)   For attorneys’ fees and costs.
18           ON THE NINTH CAUSE OF ACTION:
19                 (a)   For statutory penalties, including 30 days of pay for each employee not timely paid
20                       wages upon termination;
21                 (b)   For penalty enhancements for willful conduct;
22                 (c)   For Certification of the Classes defined herein, or such other Classes and/or
23                       subclasses as the Court will certify; and
24                 (d)   For attorneys’ fees and costs.
25           ON THE TENTH CAUSE OF ACTION:
26                 (a)   For the equitable, injunctive and declaratory relief;
27                 (b)   Treble damages;
28     ///

                                                        -36-
                                          CLASS ACTION COMPLAINT
     Case 8:20-cv-00742-JVS-JDE Document 1-3 Filed 04/15/20 Page 38 of 38 Page ID #:56




 1                  (c)       For Certification of the Classes defined herein, or such other Classes and/or
 2                            subclasses as the Court will certify; and
 3                  (d)       For disgorgement of profits.
 4           ON ALL CAUSES OF ACTION:
 5                  (a)       For reasonable attorneys’ fees;
 6                  (b)       For costs of suit; and,
 7                  (c)       For such other and further relief as this Court may deem just and proper.
 8     Dated: March 4, 2020                                     QUINTILONE & ASSOCIATES
 9
                                                           ~~
10
                                                        By: ___________________________________
11                                                            RICHARD E. QUINTILONE II
                                                              ALEJANDRO QUINONES
12                                                            Attorneys for Plaintiff LUIS PANDURO, on
                                                              behalf of himself and on behalf of a Class of all
13
                                                              other persons similarly situated
14
                                            DEMAND FOR JURY TRIAL
15           Plaintiff hereby demands trial of the claims by jury to the extent authorized by law.
16
17     Dated: March 4, 2020                                   QUINTILONE & ASSOCIATES
18
19
                                                           ~~
                                                        By: ___________________________________
20                                                            RICHARD E. QUINTILONE II
21                                                            ALEJANDRO QUINONES
                                                              Attorneys for Plaintiff LUIS PANDURO,
22                                                            on behalf of himself and on behalf of a Class of all
                                                              other persons similarly situated
23
24
25
26
27
28

                                                             -37-
                                               CLASS ACTION COMPLAINT
